Citation Nr: 0918148	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected burial benefits in excess 
of $300.00.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from March 1943 
to May 1945 and Regular Philippine Army Service from March 
1945 to October 1945.  He died in March 2006.  The appellant 
is his son.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of the RO that granted 
entitlement to nonservice-connected burial benefits in the 
amount of $300.00.  

The appellant was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO in July 2008.  He failed to 
report and provided no explanation for his failure to report.  
His hearing request is therefore deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d) (West 2002); 20.704(d) (2008).  

The appellant has raised the issue of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2008).  This issue has not been 
adjudicated by the RO and is not currently before the Board.  
It will not be addressed in this decision and is referred to 
the RO for appropriate development.  



FINDINGS OF FACT

1.  The Veteran died of a nonservice-connected disability in 
a non-VA facility in March 2006; the cause of death was 
myocardial infarction.  

2.  At the time of his death the Veteran was in receipt of VA 
compensation for inactive pulmonary tuberculosis, rated 30 
percent disabling.  

3.  In June 2006, VA authorized and paid funeral and burial 
benefits in the amount of $300.00.  





CONCLUSION OF LAW

The criteria for the payment of a nonservice-connected burial 
benefits in excess of $300.00 have not been met.  38 U.S.C.A. 
§§ 2302, 2303, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1600 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the material facts are not in dispute, and 
whether the claim may be allowed under the law is the issue 
at hand.  When the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (where the law as mandated by 
statue, and not the evidence, is dispositive, the VCAA is not 
applicable); Smith v. Gober, 14 Vet. App. 227 (2000); see 
VAOPGCPREC 5-04. The Board therefore finds that no action is 
necessary under the VCAA and that the case is ready for 
appellate review.  


Analysis

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.1600 (2008).  If a veteran 
dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  See 38 
C.F.R. § 3.1600(a) (2008).

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is payable to the person or entity who 
incurred the expenses.  38 C.F.R. § 3.1600(f) (2008), subject 
to certain conditions.  38 C.F.R. § 3.1600(f) (2008).  

Under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding 
$300 to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or pension.  

Additionally, irrespective of whether a veteran is in receipt 
of compensation or pension at death, if he or she dies in a 
VA facility in which he or she was admitted in compliance 
with the parameters of 38 U.S.C.A. § 2303(a), VA shall pay 
the actual cost (not to exceed $300) of the burial and 
funeral expenses.  38 U.S.C.A. § 2303(a)(1) (West 2002 & 
Supp. 2008).  

At the time of his death in March 2006, the Veteran was in 
receipt of VA compensation for inactive pulmonary 
tuberculosis, rated 30 percent disabling.  His death 
certificate listed the cause of death as myocardial 
infarction, a nonservice-connected disability.  The 
appellant, the Veteran's son, filed a claim for burial 
benefits asserting that he paid P50,980.00 for the Veteran's 
burial, funeral, transportation and interment.  

In June 2006, the appellant was paid $300.00 for the 
Veteran's burial expenses.  In his Notice of Disagreement, 
the appellant asserted that he was entitled to burial 
benefits in excess of this amount.  

However, the maximum burial allowance available under the law 
has been established by Congress.  The law and regulations 
applicable to the claim, as set forth hereinabove, provide 
that no more than $300.00 may be authorized for burial 
benefits for a veteran who died from nonservice-connected 
causes but was in receipt of VA compensation at the time of 
his death.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  
Consequently, entitlement to benefits in excess of $300.00 is 
not warranted.  

Based on the foregoing, the Board concludes that the 
appellant is not entitled to the benefits sought.  In a case 
such as this one, where the law and not the facts are 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits in excess 
of $300.00 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


